Citation Nr: 1740002	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  16-28 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for left knee osteoarthritis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from January 1951 to October 1955 and June 1956 to September 1973.  He died in March 2011.  The appellant is the Veteran's surviving spouse and has been found to be the proper substituted claimant for the deceased Veteran for the purpose of pursuing the claim of entitlement to an evaluation in excess of 10 percent for left knee osteoarthritis.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in August 2010 and July 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board notes that it does not have jurisdiction over the matters of entitlement to an evaluation in excess of 20 percent for left ankle fracture residuals with traumatic arthritis or whether the appellant filed a timely Notice of Disagreement (NOD) as to the increased rating claim for left ankle fracture residuals.  After the RO denied the increased rating claims for left knee osteoarthritis and left ankle fracture residuals with traumatic arthritis in a July 2012 rating decision, the appellant filed a timely NOD regarding the increased rating claim for left knee osteoarthritis only.  In an August 2012 letter, the appellant was informed that the RO had received her written NOD with the July 2012 rating decision concerning the left knee issue.  After the appellant was issued a May 2016 Statement of the Case (SOC) for the increased rating claim for left knee osteoarthritis, she submitted a June 2016 VA Form 9 (Substantive Appeal) for that matter and also indicated her intention to appeal the increased rating claim for left ankle fracture residuals with traumatic arthritis.  In a July 2016 letter, the RO informed her that it could not accept her June 2016 statement as a NOD, as it was received more than one year from the date she was notified of the July 2012 rating decision.  With that letter, the RO informed the appellant and her representative that if she did not agree with their decision, she must complete and return to the RO the enclosed VA Form 21-0958 (Notice of Disagreement) in order to initiate an appeal.  She was further notified that she had one year from the date of the July 2016 letter to appeal the decision concerning the timeliness of her June 2016 statement as an NOD.  While evidence of record showed continued arguments by the appellant's representative that she submitted a timely NOD as to the increased rating claim for left ankle fracture residuals with traumatic arthritis, neither the appellant nor her representative completed a VA Form 21-0958 (Notice of Disagreement) as to the matter of whether the appellant filed a timely NOD as to the increased rating claim for left ankle fracture residuals with traumatic arthritis.  Thus, that matter is not open for adjudication by the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

During the appeal period, the Veteran's service-connected left knee osteoarthritis was manifested by swelling and pain productive of limitation of motion.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for left knee osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions under the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  

VA's duty to notify was satisfied by letters dated in July 2010, January 2011, and May 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has obtained service treatment records, service personnel records, private treatment records, and VA treatment records.  It has afforded the appellant the opportunity to present testimony, written statements, and evidence.  The appellant was also repeatedly given the opportunity to submit, or authorize VA to request copies of private treatment records.  In addition, the Veteran was afforded a VA joint examination in July 2010 that is found to be adequate for rating purposes.  Specifically, the VA examiner took into account the statements of the Veteran's spouse and prior medical findings as well as his refusal or inability to participate, and recorded all available findings at that time for evaluation of his service-connected left knee during the appeal period.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).    

The Board is cognizant that the appellant and her representative have repeatedly asserted that the July 2010 VA examination was inadequate, as the Veteran's documented failure to cooperate during that evaluation was due to dementia.  The appellant has argued that the examiner should have utilized other means to measure or determine the Veteran's left knee range of motion, instability, and limitation of function.  

At this point, the Veteran's death prevents any additional opportunity to examine the left knee.  Furthermore, the July 2010 VA examiner recorded all available findings and observations during that evaluation as well as elicited medical history and current left knee symptomatology from the Veteran's wife when it was determined he was unable to participate.  In addition, the Board finds that requesting a VA examiner to provide a retrospective medical opinion to estimate hypothetical joint motion testing, instability, and functional limitation of the left knee based on the scant evidence of record would simply delay resolution of this matter and likely would not yield any additional meaningful evidence.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. June 18, 2015) (A veteran's interest may be better served by prompt resolution of his claim rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution.).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

The Veteran filed a claim seeking an increased rating for his service-connected left knee disability in June 2010.  In the August 2010 and July 2012 rating decisions, the RO continued the previously assigned 10 percent rating for left knee osteoarthritis pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2016).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

Arthritis, due to trauma, substantiated by x-ray findings, is to be rated as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Diagnostic Code 5003 provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint (like the knee, see 38 C.F.R. § 4.45) or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  However, for degenerative arthritis that is established by x-ray findings, when there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints, with occasional incapacitating exacerbations, and a 10 percent rating when there are no incapacitating episodes.

Under Diagnostic Code 5258, a 20 percent rating is available for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  Under Diagnostic Code 5259, a 10 percent rating is warranted for removal of semilunar cartilage, symptomatic.  

The rating criteria provided for limitation of motion of the knee and leg are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides ratings for limitation of flexion.  Flexion of either leg limited to 60 degrees is noncompensable, flexion limited to 45 degrees merits a 10 percent rating, limitation of flexion to 30 degrees warrants a 20 percent evaluation, and a 30 percent evaluation requires that flexion be limited to 15 degrees.  Diagnostic Code 5261 provides ratings of 0 percent for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for extension limited to 15 degrees, 30 percent for extension limited to 20 degrees, 40 percent for extension limited to 30 degrees, and 50 percent for extension limited to 45 degrees.  For rating purposes, normal range of motion of the knee is from zero to 140 degrees.  See 38 C.F.R. § 4.71a, Plate II (2016).

VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

VA General Counsel held that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  VAOPGCPREC 23-97 (July 1, 1997).  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis.  If the veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned. 

In VAOPGCPREC 9-98, the VA General Counsel also held that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, and 4.59 must be considered.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent X-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  Painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261. 

The VA General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.  In addition, the VA General Counsel has held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004). 

To give the Veteran every consideration in connection with the matter on appeal, the Board will also consider all other potentially applicable diagnostic codes under 38 C.F.R. § 4.71a in rating the Veteran's left knee disability during the appeal period.  See, e.g., Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case"), and Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (one diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examinations on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2016).

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  The Board further recognizes that the Court recently determined that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2016); see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 is not limited to arthritis).  Finally, in a recent decision, the Court held that the final sentence of 38 C.F.R. § 4.59 required that VA examination reports include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).

Historically, in a September 2004 VA examination report, the Veteran was noted to complain of left knee pain, weakness, antalgic gait, and episodes of locking without joint deformity, stiffness, instability, or giving way.  On physical examination, the examiner noted meniscal abnormality with mildly painful patellofemoral grind with crepitus, anterior knee pain with extension, mild effusion, positive MuMurray's test, and joint line tenderness.  Additional VA treatment records dated in 2009 showed inpatient treatment for dementia.

In a July 2010 VA examination report, the examiner acknowledged that the Veteran had severe dementia and that plans were being made for nursing home placement.  Thus, the examiner noted that the examination was severely limited, as the Veteran could not give any medical history or cooperate with the examination.  However, during the examination, the Veteran's wife reported that he was having increased issues with leg swelling and had some grimacing, which reflected his pain.  He was noted to remain totally dependent in all his daily living activities, such as bathing, grooming, eating, toileting, dressing, and driving.  The examiner then commented that the Veteran would not allow him to conduct any examination but did at one point get up from the wheelchair and walk a few steps towards the window without any purpose.  A July 2010 left knee X-ray report revealed no evidence of fracture, dislocation, joint effusion, soft tissue calcification, or osteoblastic or lytic lesion.  The visualized bone showed osteopenia and the impression was moderate degenerative changes that became slightly worse since the last examination.

Additional treatment notes from Ohio Veteran's Home showed the Veteran was a resident there from July 2010 to March 2011.  He was noted to suffer from multiple disorders, including Alzheimer's dementia, seizure disorder, and traumatic arthropathy.  On entrance, it was reported that he had musculoskeletal pain, full weight bearing, and independent transfers as well as ambulation. 

Based on the evidence of record, a rating in excess of 10 percent is not warranted for the Veteran's service-connected left knee osteoarthritis.  The assignment of an evaluation in excess of 10 percent for the Veteran's service-connected left knee disability under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5020, 5260, and 5261 is not warranted during the appeal period.  No more than a 10 percent rating is assignable under Diagnostic Code 5003 for arthritis affecting a major joint manifested by noncompensable limitation of motion.  In addition, at no time during this period of the Veteran's appeal has he demonstrated compensable limitation of motion in his left knee based on either limitation of extension or flexion under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Since the Veteran's left knee has never exhibited a compensable level of either limitation of flexion or extension, separate ratings are not warranted.  See VAOPGCPREC 09-2004 (September 17, 2004).

The Board further finds that there is no basis for the assignment of a higher rating based on consideration of functional loss of the left knee during this time period.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); Deluca v. Brown, 8 Vet. App. 202, 204-06 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Indeed, as noted, even with his spouse's assertions of the Veteran's pain, left knee swelling, and functional limitation, the Veteran has not demonstrated compensable limitation of extension or flexion of the left knee.  The evidence reflects that the currently assigned 10 percent rating properly compensated him for the extent of functional loss resulting from symptoms like painful motion, swelling, and tenderness. The Board has considered the factors regarding pain and functional loss noted above.  Here, however, the available medical findings do not show that painful motion, limitation of motion on repetitive use or during flare-ups, or pain on active motion/passive motion/in weight-bearing/nonweight-bearing resulted in functional loss warranting the assignment of any higher evaluation during the appeal period.

The Veteran as well as the appellant submitted written statements discussing the severity of his service-connected left knee disability.  In this case, their statements are competent evidence to report his left knee symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Indeed, the medical examiners considered those statements as to his symptoms when making their findings.  However, the evidence of record does not indicate that the assignment of any increased or separate evaluations are warranted based on the criteria in the Rating Schedule.  In so finding, the Board weighed the lay and medical evidence and finds more probative the medical findings specifically addressing the criteria needed for an increased rating rendered by medical professionals given their expertise in evaluating knee disorders.  Thus, evidence of increased left knee symptomatology has not been established, either through medical or lay evidence, during the appeal period.

In this case, evidence of record showed no distinct periods of time during the appeal period when the Veteran's service-connected left knee disability varied to such an extent that a rating greater or less than the rating currently assigned would be warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the assignment of a higher evaluation for the Veteran's service-connected left knee disability, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2016).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Nonetheless, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2016); see also Thun v. Peake, 22 Vet. App. 111 (2008).  Here, the Board will not address whether referral for an extraschedular rating is warranted, as neither the appellant nor her representative has raised that matter and it has also not been reasonably raised by the evidence of record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an evaluation in excess of 10 percent for left knee osteoarthritis is denied.


____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


